Title: John Jay and Rufus King to Alexander Hamilton and Henry Knox, 26 November 1793
From: Jay, John,King, Rufus
To: Hamilton, Alexander,Knox, Henry



NYork 26th. nov. 1793
Gentlemen

You will recieve herewith enclosed a Publication by Mr Genet denying his having declared that he wd. appeal from the President to the People—a publication by us that we would shortly proceed to state the Evidence and Circumstances relative to that Transaction, and also our manuscript address to the public containing such Statemt. We think it more expedient as well as more delicate with Respect to you, that it shd. be accompanied by your Certificate, than that it should be printed here without it. Be pleased therefore to subjoin one to it, under your signatures; and then cause it to be printed without Delay in one of your Papers, & send us a correct Copy of the whole, to the End that it may instantly on its arrival, be published here.

Every observation that we could make on the subject will occur to you, and therefore we will not lose Time in enumerating the Considerations, (relative to the public, yourselves and us), which call for Decision, and promptitude and wh point to the Propriety & necessity of these measures.
We have the Honor to be   Gent.   your most obt. & hble Servts

Mr Secy Hamilton &Mr Secy Knox

